


Exhibit 10.10


FOURTH AMENDMENT TO AGREEMENT FOR SALE AND PURCHASE




This FOURTH Amendment to the Agreement for Sale and Purchase (this “Amendment”)
by and between WS CINCINNATI, LLC, a Delaware limited liability company, WS
COLLEGE STATION JV, LLC, a Delaware limited liability company, WS-CNO JV, LLC, a
Delaware limited liability company, WS-FNO, LLC, a Delaware limited liability
company, and WS SPHERICAL STONE, LLC, a Delaware limited liability company
(collectively, “Seller”), and AMERICAN REALTY CAPITAL HOSPITALITY PORTFOLIO WSC,
LLC, a Delaware limited liability company (“Purchaser”), is made as of October
8, 2015 (the “Amendment Effective Date”). Seller and Purchaser are sometimes
referred to collectively in this Amendment as the “Parties.”


RECITALS


A.    Seller and Purchaser entered into that certain Agreement for Sale and
Purchase dated as of June 2, 2015, as amended pursuant to that certain First
Amendment to Agreement for Sale and Purchase dated as of July 13, 2015, that
certain Second Amendment to Agreement for Sale and Purchase dated as of July 13,
2015, and that certain Third Amendment to Agreement for Sale and Purchase dated
as of August 3, 2015 (the “Purchase Agreement”).


B.    Seller and Purchaser desire to provide Purchaser with certain additional
rights to further extend the Closing Date, and to modify certain provisions
within the Purchase Agreement, and have agreed to further amend the Purchase
Agreement to reflect such additions and modifications on the terms and
conditions set forth in this Amendment.


C.    All capitalized terms used without definition in this Amendment shall have
the meanings assigned to such terms in the Purchase Agreement.




AGREEMENT


Now, therefore, for and in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree that the Purchase Agreement shall be amended and modified in
accordance with Section 14.01(t) thereof as follows:


1.Closing and Escrow. Section 6.01 of the Purchaser Agreement is hereby amended
and restated to read as follows:
6.01    Closing and Escrow. The Closing shall take place on the Closing Date at
the New York, New York office of Proskauer Rose LLP (except that any documents
that are required to be recorded shall be delivered to the Title Company), or
such other place as Seller and Purchaser shall agree in writing; it being agreed
that, except for documents required to be






--------------------------------------------------------------------------------




recorded, any Closing Documents may be delivered via the email exchange of PDFs,
provided that manually signed counterparts of any PDF Closing Documents are sent
to the applicable counterparty via overnight courier on the Closing Date. This
Agreement shall not be merged into any Escrow Instructions, but any Escrow
Instructions shall be deemed auxiliary to this Agreement and, as between
Purchaser and Seller, the provisions of this Agreement shall govern and control.
Within two (2) Business Days after October 8, 2015, Escrow Agent shall disburse
to Seller EIGHT MILLION DOLLARS ($8,000,000) of the Earnest Money to Seller as
directed by Seller in writing and without further instruction, approval or
consent of Purchaser. The Earnest Money disbursed to Seller by Escrow Agent
shall nonetheless remain a part of the Earnest Money, and in the case where this
Agreement is terminated in accordance with its terms and Purchaser is entitled
to a refund of the Earnest Money, Seller shall be required to promptly deliver
to Purchaser after such termination the Earnest Money previously disbursed to
Purchaser. Notwithstanding anything to the contrary set forth herein:
(a)     Purchaser shall have the right, in its sole and absolute discretion (and
without prejudice to any of its rights under this Agreement), to extend the
Closing Date for a period of up to sixty (60) days to a date designated by
Purchaser that is no later than January 29, 2016, upon written notice to Seller
at any time on or prior to October 27, 2015, and without payment of any
extension fee or any additional Earnest Money other than the Extension Earnest
Money (as hereinafter defined), provided that if Purchaser exercises its right
to extend the Closing Date as provided in this Section 6.01(a), then no later
than November 16, 2015, Purchaser shall deposit with the Escrow Company, as
escrow agent, the additional amount of EIGHT MILLION DOLLARS ($8,000,000), by
wire transfer of immediately available United States of America funds, as a
further earnest money deposit (together with interest earned thereon, the
“Extension Earnest Money”), and within two (2) Business Days thereafter, Escrow
Company shall disburse to Seller the Extension Earnest Money as directed by
Seller in writing and without further instruction, approval or consent of
Purchaser, and the total Purchase Price shall be increased at Closing by FIVE
HUNDRED THOUSAND DOLLARS ($500,000). The Additional Earnest Money disbursed to
Seller by Escrow Company shall nonetheless remain a part of the Earnest Money,
and in the case where this Agreement is terminated in accordance with its terms
and Purchaser is entitled to a refund of the Earnest Money, Seller shall be
required to promptly deliver to Purchaser after such termination the Extension
Earnest Money previously disbursed to Purchaser;
(b)    If Purchaser exercises the extension set forth in Section 6.01(a), then
Purchaser shall have the right, upon thirty-five (35) days’ prior written notice
to Seller, in its sole and absolute discretion (and without prejudice to any of
its rights under this Agreement), to extend the Closing Date to a date
designated by Purchaser that is no later than February 29, 2016, without payment
of any extension fee or any additional Earnest Money, provided that if Purchaser
exercises its right to extend the Closing Date as provided in this Section
6.01(b), the total Purchase Price shall be increased at Closing by TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000); and

2













--------------------------------------------------------------------------------




(c)    If Purchaser exercises the extension set forth in Section 6.01(b), then
Purchaser shall have the right, upon thirty-five (35) days’ prior written notice
to Seller, in its sole and absolute discretion (and without prejudice to any of
its rights under this Agreement), to extend the Closing Date to a date
designated by Purchaser that is no later than March 31, 2016, without payment of
any extension fee or any additional Earnest Money, provided that if Purchaser
exercises its right to extend the Closing Date as provided in this Section
6.01(c), the total Purchase Price shall be increased at Closing by TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) (which increase in the Purchase Price shall be
in addition to the increase pursuant to Section 6.01(b));
2.    Casualty. Section 11.01(a) and Section 11.01(b) of the Purchase Agreement
are hereby amended by deleting the words “One Million Dollars ($1,000,000)”
therein and replacing them with the words “Four Million Dollars ($4,000,000)”.
3.    No Defaults. Purchaser represents and warrants to Seller that, as of the
Amendment Effective Date, there are no existing defaults of which Purchaser is
aware by Seller under the Purchase Agreement, and there are no events of which
Purchaser is aware which would reasonably be expected to become defaults by
Seller under the Purchase Agreement with the giving of notice and passage of
time. Seller represents and warrants to Purchaser that, as of the Amendment
Effective Date, there are no existing defaults of which Seller is aware by
Purchaser under the Purchase Agreement, and there are no events of which Seller
is aware which would reasonably be expected to become defaults by Purchaser
under the Purchase Agreement with the giving of notice and passage of time.
4.    Ratification. Seller and Purchaser ratify and confirm the continued force
and effect of the Purchase Agreement, as modified by this Amendment. Seller and
Purchaser agree that all terms and provisions of the Purchase Agreement, as
amended, shall be and remain in full force and effect as therein written, except
as otherwise expressly provided herein.
5.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
6.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same Amendment.
7.    Effective Date. This Amendment shall be in full force and effect as a
binding obligation of the Parties from and after the Amendment Effective Date.
[signature page follows]





3













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.


WS CINCINNATI, LLC,
a Delaware limited liability company


By: WSREF REIT, LLC, its Sole Member
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS COLLEGE STATION JV, LLC,
a Delaware limited liability company


By: WS College Station, LLC, its Manager
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS-CNO JV, LLC,
a Delaware limited liability company


By: WS-CNO, LLC, its Manager
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS-FNO, LLC,
a Delaware limited liability company


By: WSREF REIT, LLC, its Sole Member
     By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
WS SPHERICAL STONE, LLC,
a Delaware limited liability company


By: WSREF NRT, LLC, its Sole Member
By: /s/ Lawrence Settani 
Name: Lawrence Settani   
Title: Authorized Signatory   
 
 




Signature Page to the Fourth Amendment to the Agreement for Sale and Purchase











--------------------------------------------------------------------------------




PURCHASER:
AMERICAN REALTY CAPITAL
HOSPITALITY PORTFOLIO WSC, LLC,
a Delaware limited liability company


By:     /s/ Paul C. Hughes
Name:     Paul C. Hughes
Title:    Authorized Signatory

Signature Page to the Fourth Amendment to the Agreement for Sale and Purchase











--------------------------------------------------------------------------------






Acknowledge and agreed:
GUARANTOR:
WHEELOCK STREET REAL ESTATE FUND, L.P.


By: WHEELOCK STREET FUND G.P., L.L.C., its General Partner
By:     /s/ Lawrence Settani
Name:    Lawrence Settani    
Title:    Authorized Signatory    


The undersigned Escrow Company hereby agrees to (i) accept the foregoing
Amendment, (ii) be Escrow Company under said Amendment, and (iii) be bound by
said Amendment in the performance of its duties under said Amendment and the
Purchase Agreement.




ESCROW COMPANY:
CHICAGO TITLE INSURANCE COMPANY


By:     /s/ Edwin G. Ditlow
Name:    Edwin G. Ditlow    
Title:    Vice President



Signature Page to the Fourth Amendment to the Agreement for Sale and Purchase









